UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-08532 AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 07-01-2012 – 06-30-2013 Item 1. Proxy Voting Record. Global Allocation There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Strategic Allocation: Aggressive AAC TECHNOLOGIES HOLDINGS INC. Ticker: 02018 Security ID: G2953R114 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAY 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Ingrid Chunyuan Wu as Director For Against Management 3b Elect Koh Boon Hwee as Director For For Management 3c Elect Chang Carmen I-Hua as Director For For Management 3d Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares AAR CORP. Ticker: AIR Security ID: 000361105 Meeting Date: OCT 10, 2012 Meeting Type: Annual Record Date: AUG 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony K. Anderson For For Management 1.2 Elect Director Michael R. Boyce For For Management 1.3 Elect Director David P. Storch For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ABAXIS, INC. Ticker: ABAX Security ID: 002567105 Meeting Date: NOV 08, 2012 Meeting Type: Annual Record Date: AUG 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clinton H. Severson For For Management 1.2 Elect Director Vernon E. Altman For For Management 1.3 Elect Director Richard J. Bastiani For For Management 1.4 Elect Director Michael D. Casey For For Management 1.5 Elect Director Henk J. Evenhuis For For Management 1.6 Elect Director Prithipal Singh For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ABB LTD. Ticker: ABBN Security ID: 000375204 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2.1 Accept Financial Statements and For For Management Statutory Reports 2.2 Approve Remuneration Report For For Management 3 Approve Discharge of Board and Senior For For Management Management 4 Approve Allocation of Income and For For Management Dividends of CHF 0.68 per Share 5 Approve Creation of CHF 206 Million For For Management Pool of Capital without Preemptive Rights 6.1 Reelect Roger Agnelli as Director For For Management 6.2 Reelect Louis Hughes as Director For For Management 6.3 Reelect Hans Maerki as Director For For Management 6.4 Reelect Michel de Rosen as Director For For Management 6.5 Reelect Michael Treschow as Director For For Management 6.6 Reelect Jacob Wallenberg as Director For Against Management 6.7 Reelect Ying Yeh as Director For For Management 6.8 Reelect Hubertus von Gruenberg as For For Management Director 7 Ratify Ernst & Young AG as Auditors For For Management ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label and Eliminate GMO Ingredients in Against Against Shareholder Products 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 9 Pro-rata Vesting of Equity Awards Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management ACADIA HEALTHCARE COMPANY, INC. Ticker: ACHC Security ID: 00404A109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Grieco For For Management 1.2 Elect Director Joey A. Jacobs For For Management 1.3 Elect Director Kyle D. Lattner For For Management 1.4 Elect Director Reeve B. Waud For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Ratify Auditors For For Management ACADIA REALTY TRUST Ticker: AKR Security ID: 004239109 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kenneth F. Bernstein For For Management 1b Elect Director Douglas Crocker II For For Management 1c Elect Director Lorrence T. Kellar For For Management 1d Elect Director Wendy Luscombe For For Management 1e Elect Director William T. Spitz For For Management 1f Elect Director Lee S. Wielansky For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2or For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert M. Hernandez as Director For For Management 1.2 Elect Peter Menikoff as Director For For Management 1.3 Elect Robert Ripp as Director For For Management 1.4 Elect Theodore E. Shasta as Director For For Management 2 Declassify the Board of Directors For For Management 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Dividends 5 Approve Discharge of Board and Senior For For Management Management 6.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6.2 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm as Auditors 6.3 Ratify BDO AG as Special Auditors For For Management 7 Amend Omnibus Stock Plan For Against Management 8 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction of Par Value 9 Advisory Vote to ratify Named For For Management Executive Officers' Compensation ACORDA THERAPEUTICS, INC. Ticker: ACOR Security ID: 00484M106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peder K. Jensen For For Management 1.2 Elect Director John P. Kelley For For Management 1.3 Elect Director Sandra Panem For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ACTAVIS, INC. Ticker: ACT Security ID: 00507K103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jack Michelson For For Management 1b Elect Director Ronald R. Taylor For For Management 1c Elect Director Andrew L. Turner For For Management 1d Elect Director Paul M. Bisaro For For Management 1e Elect Director Christopher W. Bodine For For Management 1f Elect Director Michael J. Feldman For For Management 1g Elect Director Fred G. Weiss For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention Against Against Shareholder ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philippe G. H. Capron For Against Management 1.2 Elect Director Jean-Yves Charlier For Against Management 1.3 Elect Director Robert J. Corti For For Management 1.4 Elect Director Frederic R. Crepin For Against Management 1.5 Elect Director Jean-Francois Dubos For Against Management 1.6 Elect Director Lucian Grainge For Against Management 1.7 Elect Director Brian G. Kelly For Against Management 1.8 Elect Director Robert A. Kotick For Against Management 1.9 Elect Director Robert J. Morgado For For Management 1.10 Elect Director Richard Sarnoff For For Management 1.11 Elect Director Regis Turrini For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management ACTUANT CORPORATION Ticker: ATU Security ID: 00508X203 Meeting Date: JAN 15, 2013 Meeting Type: Annual Record Date: NOV 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director Gustav H.P. Boel For For Management 1.4 Elect Director Thomas J. Fischer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director R. Alan Hunter, Jr. For For Management 1.7 Elect Director Robert A. Peterson For For Management 1.8 Elect Director Holly A. Van Deursen For For Management 1.9 Elect Director Dennis K. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management ACUITY BRANDS, INC. Ticker: AYI Security ID: 00508Y102 Meeting Date: JAN 04, 2013 Meeting Type: Annual Record Date: NOV 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dominic J. Pileggi For For Management 1.2 Elect Director George C. Guynn For For Management 1.3 Elect Director Vernon J. Nagel For For Management 1.4 Elect Director Julia B. North For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management ADECCO SA Ticker: ADEN Security ID: H00392318 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For Against Management 2.1 Approve Allocation of Income For For Management 2.2 Approve Dividends of CHF 1.80 per For For Management Share from Free Reserves 3 Approve Discharge of Board and Senior For For Management Management 4.1 Reelect Rolf Doerig as Director For For Management 4.2 Reelect Dominique-Jean Chartier as For For Management Director 4.3 Reelect Alexander Gut as Director For For Management 4.4 Reelect Andreas Jacobs as Director For Against Management 4.5 Reelect Didier Lamouche as Director For For Management 4.6 Reelect Thomas O'Neill as Director For For Management 4.7 Reelect David Prince as Director For For Management 4.8 Reelect Wanda Rapaczynski as Director For For Management 5 Ratify Ernst & Young SA as Auditors For For Management ADIDAS AG Ticker: ADS Security ID: D0066B185 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012 (Non-Voting) 2 Approve Allocation of Income and For Did Not Vote Management Dividends of EUR 1.35 per Share 3 Approve Discharge of Management Board For Did Not Vote Management for Fiscal 2012 4 Approve Discharge of Supervisory Board For Did Not Vote Management for Fiscal 2012 5 Approve Amendments of Affiliation For Did Not Vote Management Agreements with Subsidiaries 6 Approve Creation of EUR 50 Million For Did Not Vote Management Pool of Capital with Preemptive Rights 7 Approve Creation of EUR 25 Million For Did Not Vote Management Pool of Capital without Preemptive Rights 8 Approve Creation of EUR 20 Million For Did Not Vote Management Pool of Capital with Partial Exclusion of Preemptive Rights 9 Ratify KPMG AG as Auditors for Fiscal For Did Not Vote Management 2013 ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For For Management 1l Elect Director Robert Sedgewick For For Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AEGERION PHARMACEUTICALS, INC. Ticker: AEGR Security ID: 00767E102 Meeting Date: JUN 26, 2013 Meeting Type: Annual Record Date: APR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc D. Beer For For Management 1.2 Elect Director David I. Scheer For Withhold Management 2 Ratify Auditors For For Management AEROPOSTALE, INC. Ticker: ARO Security ID: 007865108 Meeting Date: JUN 20, 2013 Meeting Type: Annual Record Date: APR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald R. Beegle For For Management 1.2 Elect Director Robert B. Chavez For For Management 1.3 Elect Director Michael J. Cunningham For For Management 1.4 Elect Director Evelyn Dilsaver For For Management 1.5 Elect Director Janet E. Grove For For Management 1.6 Elect Director John N. Haugh For For Management 1.7 Elect Director Karin Hirtler-Garvey For For Management 1.8 Elect Director John D. Howard For For Management 1.9 Elect Director Thomas P. Johnson For For Management 1.10 Elect Director Arthur Rubinfeld For For Management 1.11 Elect Director David B. Vermylen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AEROVIRONMENT, INC. Ticker: AVAV Security ID: 008073108 Meeting Date: OCT 04, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy E. Conver For For Management 1.2 Elect Director Arnold L. Fishman For For Management 2 Ratify Auditors For For Management AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder 7 Enhance Board Oversight of Political Against Against Shareholder Contributions AFC ENTERPRISES, INC. Ticker: AFCE Security ID: 00104Q107 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Krishnan Anand For Withhold Management 1.2 Elect Director Victor Arias, Jr. For For Management 1.3 Elect Director Cheryl A. Bachelder For For Management 1.4 Elect Director Carolyn Hogan Byrd For For Management 1.5 Elect Director John M. Cranor, III For For Management 1.6 Elect Director R. William Ide, III For For Management 1.7 Elect Director Kelvin J. Pennington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For For Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Sean M. Healey For For Management 1d Elect Director Harold J. Meyerman For For Management 1e Elect Director William J. Nutt For For Management 1f Elect Director Tracy P. Palandjian For For Management 1g Elect Director Rita M. Rodriguez For For Management 1h Elect Director Patrick T. Ryan For For Management 1i Elect Director Jide J. Zeitlin For For Management 2 Approve Restricted Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul N. Clark For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Tadataka Yamada For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder AGL RESOURCES INC. Ticker: GAS Security ID: 001204106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Norman R. Bobins For For Management 1.4 Elect Director Charles R. Crisp For For Management 1.5 Elect Director Brenda J. Gaines For For Management 1.6 Elect Director Arthur E. Johnson For For Management 1.7 Elect Director Wyck A. Knox, Jr. For For Management 1.8 Elect Director Dennis M. Love For For Management 1.9 Elect Director Charles H. "Pete" McTier For For Management 1.10 Elect Director Dean R. O'Hare For For Management 1.11 Elect Director Armando J. Olivera For For Management 1.12 Elect Director John E. Rau For For Management 1.13 Elect Director James A. Rubright For For Management 1.14 Elect Director John W. Somerhalder II For For Management 1.15 Elect Director Bettina M. Whyte For For Management 1.16 Elect Director Henry C. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity AGRIUM INC. Ticker: AGU Security ID: 008916108 Meeting Date: APR 09, 2013 Meeting Type: Proxy Contest Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1 Re-appoint KPMG LLP as Auditors For For Management 2 Advisory Vote on Executive For For Management Compensation Approach 3 Approve Shareholder Rights Plan For For Management 4.1 Elect Director David C. Everitt For For Management 4.2 Elect Director Russell K. Girling For For Management 4.3 Elect Director Susan A. Henry For For Management 4.4 Elect Director Russell J. Horner For For Management 4.5 Elect Director David J. Lesar For For Management 4.6 Elect Director John E. Lowe For For Management 4.7 Elect Director A. Anne McLellan For For Management 4.8 Elect Director Derek G. Pannell For For Management 4.9 Elect Director Frank W. Proto For For Management 4.10 Elect Director Mayo M. Schmidt For For Management 4.11 Elect Director Michael M. Wilson For For Management 4.12 Elect Director Victor J. Zaleschuk For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1 Re-appoint KPMG LLP as Auditors For Did Not Vote Management 2 Advisory Vote on Executive Against Did Not Vote Management Compensation Approach 3 Approve Shareholder Rights Plan For Did Not Vote Management 4.1 Elect Director Barry Rosenstein For Did Not Vote Shareholder 4.2 Elect Director David Bullock For Did Not Vote Shareholder 4.3 Elect Director Mitchell Jacobson For Did Not Vote Shareholder 4.4 Elect Director Hon. Lyle Vanclief For Did Not Vote Shareholder 4.5 Elect Director Stephen Clark For Did Not Vote Shareholder 4.6 Management Nominee- David Everitt For Did Not Vote Shareholder 4.7 Management Nominee- John Lowe For Did Not Vote Shareholder 4.8 Management Nominee- Victor Zaleschuk For Did Not Vote Shareholder 4.9 Management Nominee- Russell Girling For Did Not Vote Shareholder 4.10 Management Nominee- A. Anne McLellan For Did Not Vote Shareholder 4.11 Management Nominee- David Lesar For Did Not Vote Shareholder 4.12 Management Nominee- Michael Wilson For Did Not Vote Shareholder AIA GROUP LTD. Ticker: 01299 Security ID: Y002A1105 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAY 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3 Elect Barry Chun-Yuen Cheung as For For Management Director 4 Elect George Yong-Boon Yeo as Director For For Management 5 Elect Narongchai Akrasanee as Director For For Management 6 Elect Qin Xiao as Director For Against Management 7 Elect Mark Edward Tucker as Director For Against Management 8 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 9a Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 9b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9c Approve Allotment and Issuance of For For Management Additional Shares Under the Restricted Share Unit Scheme 10 Amend Articles of Association of the For For Management Company AIR METHODS CORPORATION Ticker: AIRM Security ID: 009128307 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: OCT 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Preferred and For Against Management Common Stock 2 Amend Omnibus Stock Plan For Against Management AIR METHODS CORPORATION Ticker: AIRM Security ID: 009128307 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George W. Belsey For For Management 1.2 Elect Director C. David Kikumoto For For Management 1.3 Elect Director Carl H. McNair, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AIRGAS, INC. Ticker: ARG Security ID: 009363102 Meeting Date: AUG 14, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Hovey For For Management 1.2 Elect Director Michael L. Molinini For For Management 1.3 Elect Director Paula A. Sneed For For Management 1.4 Elect Director David M. Stout For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder AKORN, INC. Ticker: AKRX Security ID: 009728106 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John N. Kapoor For For Management 1.2 Elect Director Ronald M. Johnson For For Management 1.3 Elect Director Brian Tambi For For Management 1.4 Elect Director Steven J. Meyer For For Management 1.5 Elect Director Alan Weinstein For For Management 1.6 Elect Director Kenneth S. Abramowitz For For Management 1.7 Elect Director Adrienne L. Graves For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AKZO NOBEL NV Ticker: AKZA Security ID: N01803100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: MAR 29, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3a Adopt Financial Statements For For Management 3b Approve Allocation of Income For For Management 3c Receive Explanation on Company's None None Management Reserves and Dividend Policy 3d Approve Dividends of EUR 1.45 Per Share For For Management 4a Approve Discharge of Management Board For For Management 4b Approve Discharge of Supervisory Board For For Management 5a Amend Executive Incentive Bonus Plan For For Management 5b Approve Continuation of Restricted For For Management Stock Plan with Additional Performance Criterion 6a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 6b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6a 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8 Other Business (Non-Voting) and Closing None None Management ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Ayer For For Management 1.2 Elect Director Patricia M. Bedient For For Management 1.3 Elect Director Marion C. Blakey For For Management 1.4 Elect Director Phyllis J. Campbell For For Management 1.5 Elect Director Jessie J. Knight, Jr. For For Management 1.6 Elect Director R. Marc Langland For For Management 1.7 Elect Director Dennis F. Madsen For For Management 1.8 Elect Director Byron I. Mallott For For Management 1.9 Elect Director J. Kenneth Thompson For For Management 1.10 Elect Director Bradley D. Tilden For For Management 1.11 Elect Director Eric K. Yeaman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Awards Against Against Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: 016255101 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David E. Collins For For Management 1.2 Elect Director Joseph Lacob For For Management 1.3 Elect Director C. Raymond Larkin, Jr. For For Management 1.4 Elect Director George J. Morrow For For Management 1.5 Elect Director David C. Nagel For For Management 1.6 Elect Director Thomas M. Prescott For For Management 1.7 Elect Director Greg J. Santora For For Management 1.8 Elect Director Warren S. Thaler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management ALKERMES PLC. Ticker: ALKS Security ID: G01767105 Meeting Date: AUG 01, 2012 Meeting Type: Annual Record Date: JUN 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Floyd E. Bloom For For Management 1.2 Elect Director Geraldine A. Henwood For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Change Location of Annual Meeting For For Management 6 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For For Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Dawn Hudson For For Management 1e Elect Director Trevor M. Jones For For Management 1f Elect Director Louis J. Lavigne, Jr. For For Management 1g Elect Director Peter J. McDonnell For For Management 1h Elect Director Timothy D. Proctor For For Management 1i Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5.1 Provide Right to Act by Written Consent Against For Shareholder 5.2 Report on Lobbying Payments and Policy Against Against Shareholder ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence M. Benveniste For For Management 1.2 Elect Director D. Keith Cobb For For Management 1.3 Elect Director Kenneth R. Jensen For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Provide Right to Call Special Meeting For For Management 5 Ratify Auditors For For Management ALLIANT TECHSYSTEMS INC. Ticker: ATK Security ID: 018804104 Meeting Date: AUG 07, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne J. Decyk For For Management 1.2 Elect Director Mark W. DeYoung For For Management 1.3 Elect Director Martin C. Faga For For Management 1.4 Elect Director Ronald R. Fogleman For For Management 1.5 Elect Director April H. Foley For For Management 1.6 Elect Director Tig H. Krekel For For Management 1.7 Elect Director Douglas L. Maine For For Management 1.8 Elect Director Roman Martinez, IV For For Management 1.9 Elect Director Mark H. Ronald For For Management 1.10 Elect Director William G. Van Dyke For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG Ticker: AWH Security ID: H01531104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Barbara T. Alexander as Director For For Management 1.2 Elect Scott Hunter as Director For For Management 1.3 Elect Patrick de Saint-Aignan as For For Management Director 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Accept Consolidated Financial For For Management Statements and Statutory Reports 4 Approve Retention of Disposable Profits For For Management 5 Approve Dividends For For Management 6 Approve Reduction in Share Capital For For Management 7 Appoint Deloitte & Touche Ltd. as For For Management Independent Auditors and Deloitte AG as Statutory Auditors 8 Appoint PricewaterhouseCoopers AG as For For Management Special Auditor 9 Approve Discharge of Board and Senior For For Management Management ALLOT COMMUNICATIONS LTD. Ticker: ALLT Security ID: M0854Q105 Meeting Date: SEP 12, 2012 Meeting Type: Annual Record Date: AUG 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Rami Hadar as Director For Against Management 1.2 Reelect Yigal Jacoby as Director For Against Management 2 Reelect Nurit Benjamini as External For For Management Director 2a Vote FOR If You Are a Controlling None Against Management Shareholder or Have a Personal Interest in the Previous Item; Vote AGAINST If You Are NOT a Controlling Shareholder and Do NOT Have a Personal Interest in the Previous Item 3.1 Approve Cash Compensation of For For Management Non-Employee Directors 3.2 Approve Stock Option Plan Grants of For For Management Non-Employee Directors 3.3 Amend Compensation Plan of the Company For Against Management to Incorporate an Automatic Option Grant Program for Non-Employee Directors 4.1 Approve Cash Compensation of External For For Management Directors 4.2 If 4.1 is Not Approved, Approve Cash For For Management Compensation of External Directors Equal to Minimum Statutory Amount Applicable to Companies of Similar Size 4.3 Approve Stock Option Plan Grants of For For Management External Directors 4.4 Amend Compensation Plan of the Company For Against Management to Incorporate an Automatic Option Grant Program for External Directors 5.1 Approve Salary Increase of President For For Management and CEO who is a Director 5.2 Approve Bonus of President and CEO who For For Management is a Director 5.3 Approve Stock Option Plan Grants of For Against Management President and CEO who is a Director 6 Amend Articles Re: Indemnification of For For Management Directors and Officers 7 Amend Director Indemnification For For Management Agreements 8 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Ticker: MDRX Security ID: 01988P108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stuart L. Bascomb For For Management 1b Elect Director Paul M. Black For For Management 1c Elect Director Dennis H. Chookaszian For For Management 1d Elect Director Robert J. Cindrich For For Management 1e Elect Director Michael A. Klayko For For Management 1f Elect Director Anita V. Pramoda For For Management 1g Elect Director David D. Stevens For For Management 1h Elect Director Ralph H. 'Randy' Thurman For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ALMACENES EXITO S.A. Ticker: EXITO Security ID: P3782F107 Meeting Date: MAR 19, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Verify Quorum None None Management 2 Approve Meeting Agenda For For Management 3 Elect Meeting Approval Committee For For Management 4 Accept Board and Chairman's Report For For Management 5 Present Individual and Consolidated For For Management Financial Statements and Statutory Reports 6 Present Auditor's Report For For Management 7 Approve Management Report, Financial For For Management Statements and Statutory Reports 8 Approve Plan to Implement NIIF as per For For Management Law 2784 9.1 Approve Allocation of Income For For Management 9.2 Approve Donations For Against Management 10 Other Business For Against Management ALNYLAM PHARMACEUTICALS, INC. Ticker: ALNY Security ID: 02043Q107 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor J. Dzau For For Management 1.2 Elect Director Steven M. Paul For For Management 1.3 Elect Director Kevin P. Starr For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ALSEA SAB DE CV Ticker: ALSEA Security ID: P0212A104 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year 2012 2 Approve Dividend Distribution For For Management 3 Approve Annual Report on Operations For For Management Carried by Key Board Committees 4 Elect or Ratify Directors, Key For Against Management Management and Members of Board Committees 5 Approve Remuneration of Directors, Key For For Management Management and Members of Board Committees 6 Approve Report on Share Repurchase For For Management Policies and Set Maximum Amount for Share Repurchase Reserve ALSEA SAB DE CV Ticker: ALSEA Security ID: P0212A104 Meeting Date: APR 29, 2013 Meeting Type: Special Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reduction in Share Capital via For For Management Cancellation of Treasury Shares 2 Amend Article 6 of Bylaws; Authorize For Against Management Board to Obtain Certification of Bylaws 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions ALTERRA CAPITAL HOLDINGS LIMITED Ticker: ALTE Security ID: G0229R108 Meeting Date: FEB 26, 2013 Meeting Type: Special Record Date: JAN 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Bylaws For For Management 2 Approve Merger Agreement For For Management 3 Advisory Vote on Golden Parachutes For For Management 4 Transact Other Business (Voting) For Against Management ALTRA HOLDINGS, INC. Ticker: AIMC Security ID: 02208R106 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Carl R. Christenson For For Management 1.3 Elect Director Lyle G. Ganske For For Management 1.4 Elect Director Michael L. Hurt For For Management 1.5 Elect Director Michael S. Lipscomb For For Management 1.6 Elect Director Larry McPherson For For Management 1.7 Elect Director James H. Woodward, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald L. Baliles For For Management 1.2 Elect Director Martin J. Barrington For For Management 1.3 Elect Director John T. Casteen, III For For Management 1.4 Elect Director Dinyar S. Devitre For For Management 1.5 Elect Director Thomas F. Farrell, II For For Management 1.6 Elect Director Thomas W. Jones For For Management 1.7 Elect Director Debra J. Kelly-Ennis For For Management 1.8 Elect Director W. Leo Kiely, III For For Management 1.9 Elect Director Kathryn B. McQuade For For Management 1.10 Elect Director George Munoz For For Management 1.11 Elect Director Nabil Y. Sakkab For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder AMERICA'S CAR-MART, INC. Ticker: CRMT Security ID: 03062T105 Meeting Date: SEP 14, 2012 Meeting Type: Annual Record Date: JUL 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Englander For For Management 1.2 Elect Director William H. Henderson For For Management 1.3 Elect Director William M. Sams For For Management 1.4 Elect Director John David Simmons For For Management 1.5 Elect Director Robert Cameron Smith For For Management 1.6 Elect Director Jeffrey A. Williams For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN AXLE & MANUFACTURING HOLDINGS, INC. Ticker: AXL Security ID: 024061103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elizabeth A. Chappell For Withhold Management 1.2 Elect Director Steven B. Hantler For Withhold Management 1.3 Elect Director John F. Smith For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Bayless Jr. For For Management 1.2 Elect Director R.D. Burck For For Management 1.3 Elect Director G. Steven Dawson For For Management 1.4 Elect Director Cydney C. Donnell For For Management 1.5 Elect Director Edward Lowenthal For For Management 1.6 Elect Director Oliver Luck For For Management 1.7 Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Hanson For For Management 1.2 Elect Director Thomas R. Ketteler For For Management 1.3 Elect Director Cary D. McMillan For For Management 1.4 Elect Director David M. Sable For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicholas K. Akins For For Management 1.2 Elect Director David J. Anderson For For Management 1.3 Elect Director Ralph D. Crosby, Jr. For For Management 1.4 Elect Director Linda A. Goodspeed For For Management 1.5 Elect Director Thomas E. Hoaglin For For Management 1.6 Elect Director Sandra Beach Lin For For Management 1.7 Elect Director Michael G. Morris For For Management 1.8 Elect Director Richard C. Notebaert For For Management 1.9 Elect Director Lionel L. Nowell, III For For Management 1.10 Elect Director Stephen S. Rasmussen For For Management 1.11 Elect Director Oliver G. Richard, III For For Management 1.12 Elect Director Richard L. Sandor For For Management 1.13 Elect Director Sara Martinez Tucker For For Management 1.14 Elect Director John F. Turner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Against Shareholder AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY Ticker: AEL Security ID: 025676206 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander M. Clark For For Management 1.2 Elect Director John M. Matovina For For Management 1.3 Elect Director Gerard D. Neugent For For Management 2 Approve Non-Employee Director Omnibus For For Management Stock Plan 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert H. Benmosche For For Management 1b Elect Director W. Don Cornwell For For Management 1c Elect Director John H. Fitzpatrick For For Management 1d Elect Director William G. Jurgensen For For Management 1e Elect Director Christopher S. Lynch For For Management 1f Elect Director Arthur C. Martinez For For Management 1g Elect Director George L. Miles, Jr. For For Management 1h Elect Director Henry S. Miller For For Management 1i Elect Director Robert S. Miller For For Management 1j Elect Director Suzanne Nora Johnson For For Management 1k Elect Director Ronald A. Rittenmeyer For For Management 1l Elect Director Douglas M. Steenland For For Management 1m Elect Director Theresa M. Stone For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management 6 Limit Total Number of Boards on Which Against Against Shareholder Company Directors May Serve AMERICAN NATIONAL BANKSHARES INC. Ticker: AMNB Security ID: 027745108 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred A. Blair For For Management 1.2 Elect Director Frank C. Crist, Jr. For For Management 1.3 Elect Director Claude B. Owen, Jr. For For Management 1.4 Elect Director John H. Love For For Management 1.5 Elect Director Jeffrey V. Haley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN SCIENCE AND ENGINEERING, INC. Ticker: ASEI Security ID: 029429107 Meeting Date: SEP 06, 2012 Meeting Type: Annual Record Date: JUL 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Denis R. Brown For For Management 1.2 Elect Director Anthony R. Fabiano For For Management 1.3 Elect Director John A. Gordon For For Management 1.4 Elect Director Hamilton W. Helmer For For Management 1.5 Elect Director Don R. Kania For For Management 1.6 Elect Director Ernest J. Moniz For For Management 1.7 Elect Director Mark S. Thompson For For Management 1.8 Elect Director Carl W. Vogt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 03027X100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Raymond P. Dolan For For Management 1b Elect Director Ronald M. Dykes For For Management 1c Elect Director Carolyn F. Katz For For Management 1d Elect Director Gustavo Lara Cantu For For Management 1e Elect Director JoAnn A. Reed For For Management 1f Elect Director Pamela D.A. Reeve For For Management 1g Elect Director David E. Sharbutt For For Management 1h Elect Director James D. Taiclet, Jr. For For Management 1i Elect Director Samme L. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Right to Call Special Meeting For For Management AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James M. Cracchiolo For For Management 1b Elect Director Lon R. Greenberg For For Management 1c Elect Director Warren D. Knowlton For For Management 1d Elect Director W. Walker Lewis For For Management 1e Elect Director Siri S. Marshall For For Management 1f Elect Director Jeffery Noddle For For Management 1g Elect Director H. Jay Sarles For For Management 1h Elect Director Robert F. Sharpe, Jr. For For Management 1i Elect Director William H. Turner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder AMERISAFE, INC. Ticker: AMSF Security ID: 03071H100 Meeting Date: JUN 14, 2013 Meeting Type: Annual Record Date: APR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jared A. Morris For For Management 1.2 Elect Director Daniel Phillips For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: FEB 28, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven H. Collis For For Management 1.2 Elect Director Douglas R. Conant For For Management 1.3 Elect Director Richard W. Gochnauer For For Management 1.4 Elect Director Richard C. Gozon For For Management 1.5 Elect Director Edward E. Hagenlocker For For Management 1.6 Elect Director Kathleen W. Hyle For For Management 1.7 Elect Director Michael J. Long For For Management 1.8 Elect Director Henry W. McGee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMETEK, INC. Ticker: AME Security ID: 031100100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ruby R. Chandy For For Management 1.2 Elect Director Charles D. Klein For For Management 1.3 Elect Director Steven W. Kohlhagen For For Management 2 Increase Authorized Common Stock For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management AMTRUST FINANCIAL SERVICES, INC. Ticker: AFSI Security ID: 032359309 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald T. DeCarlo For For Management 1.2 Elect Director Susan C. Fisch For For Management 1.3 Elect Director Abraham Gulkowitz For For Management 1.4 Elect Director George Karfunkel For For Management 1.5 Elect Director Michael Karfunkel For Withhold Management 1.6 Elect Director Jay J. Miller For For Management 1.7 Elect Director Barry D. Zyskind For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ray Stata For For Management 1b Elect Director Jerald G. Fishman For For Management 1c Elect Director James A. Champy For For Management 1d Elect Director John C. Hodgson For For Management 1e Elect Director Yves-Andre Istel For For Management 1f Elect Director Neil Novich For For Management 1g Elect Director F. Grant Saviers For For Management 1h Elect Director Paul J. Severino For For Management 1i Elect Director Kenton J. Sicchitano For For Management 1j Elect Director Lisa T. Su For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management ANALOGIC CORPORATION Ticker: ALOG Security ID: 032657207 Meeting Date: JAN 22, 2013 Meeting Type: Annual Record Date: NOV 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Bernard C. Bailey For For Management 1b Elect Director Jeffrey P. Black For For Management 1c Elect Director James W. Green For For Management 1d Elect Director James J. Judge For For Management 1e Elect Director Kevin C. Melia For For Management 1f Elect Director Michael T. Modic For For Management 1g Elect Director Fred B. Parks For For Management 1h Elect Director Sophie V. Vandebroek For For Management 1i Elect Director Edward F. Voboril For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ANGIE'S LIST, INC. Ticker: ANGI Security ID: 034754101 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Biddinger For For Management 1.2 Elect Director Angela R. Hicks Bowman For For Management 1.3 Elect Director Steven M. Kapner For For Management 1.4 Elect Director Keith J. Krach For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ANHANGUERA EDUCACIONAL PARTICIPACOES S.A Ticker: AEDU3 Security ID: P0355L115 Meeting Date: MAR 11, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Option Plan For Against Management 2 Ratify Acquisition of Grupo Uniban, For For Management including Academia Paulista Anchieta Ltda (APA), Uniao Pan-Americana de Ensino S/C Ltda (UNIPAN) and Uniao Bandeirante de Educacao Ltda (UBE) 3 Appoint Independent Firm to Appraise For For Management the Proposed Transaction ANHANGUERA EDUCACIONAL PARTICIPACOES S.A Ticker: AEDU3 Security ID: P0355L115 Meeting Date: APR 30, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 3:1 Stock Split For For Management 2 Amend Articles to Reflect Changes in For For Management Capital ANHANGUERA EDUCACIONAL PARTICIPACOES S.A Ticker: AEDU3 Security ID: P0355L115 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Capital Budget and Allocation For For Management of Income 3 Elect Directors For For Management 4 Approve Remuneration of Company's For Against Management Management 5 Elect Fiscal Council Members and For For Management Approve their Remuneration ANHEUSER-BUSCH INBEV SA Ticker: ABI Security ID: B6399C107 Meeting Date: APR 24, 2013 Meeting Type: Annual/Special Record Date: APR 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor A1a Receive Special Board Report None None Management A1b Receive Special Auditor Report None None Management A1c Eliminate Preemptive Rights Re: For Against Management Issuance of Subscription Rights A1d Approve Non-Employee Director Stock For Against Management Option Plan: Issuance of 185,000 Warrants A1e Renew Authorization to Increase Share For Against Management Capital within the Framework of Authorized Capital: Issuance of Warrants under item A1d A1f Approve Deviation from Belgian Company For Against Management Law Provision Re: Grant of Warrants to Non-Executive Directors A1g Authorize Implementation of Approved For Against Management Resolutions and Filing of Required Documents/Formalities at Trade Registry B1 Receive Directors' Reports (Non-Voting) None None Management B2 Receive Auditors' Reports (Non-Voting) None None Management B3 Receive Consolidated Financial None None Management Statements and Statutory Reports (Non-Voting) B4 Approve Financial Statements, For For Management Allocation of Income, and Dividends of EUR 1.70 per Share B5 Approve Discharge of Directors For For Management B6 Approve Discharge of Auditors For For Management B7 Reelect Kees Storm as Director For For Management
